82694: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13328: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82694


Short Caption:KNOWLTON VS. LINDERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A809612Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/31/2021 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:03/18/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantBrad L. KnowltonBrian C. Whitaker
							(Erickson & Whitaker PC)
						


RespondentJuel A. ParkerTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						Alayne M. Opie
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentJuel A. Parker Family TrustTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						Alayne M. Opie
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentLisa ParkerTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						Alayne M. Opie
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentS. Bruce ParkerTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						Alayne M. Opie
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentSteven Bruce Parker Family TrustTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						Alayne M. Opie
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentWilliam L. LinderTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						Alayne M. Opie
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentWilliam L. Linder and Maxine G. Linder Trust of 1988Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						Alayne M. Opie
							(Greenberg Traurig, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/23/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/31/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


03/31/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-09302




03/31/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-09304




03/31/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)21-09337




04/02/2021Filing FeeFiling Fee Paid. $250.00 from Erickson & Whitaker.  Check no. 81369. (SC)


04/21/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-11518




05/26/2021Settlement Program ReportFiled ECAR/Other. The settlement judge and counsel are still considering whether this appeal is appropriate for the settlement program. (SC)21-15170




06/29/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-18743




06/30/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-18807




07/14/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/9/20 and 11/2/20. To Court Reporter: Jill Hawkins. (SC)21-20291




08/16/2021TranscriptFiled Notice from Court Reporter Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts:  3/9/20 and 11/2/20.  (SC)21-23924




09/28/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED ON 9/29/21) (SC)


09/29/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. (SC)21-27966




09/29/2021BriefFiled Appellant's Opening Brief. (SC)21-27988




09/29/2021AppendixFiled Joint Appendix. Vol. 1. (SC)21-27990




09/29/2021AppendixFiled Joint Appendix. Vol. 2. (SC)21-27991




09/29/2021AppendixFiled Joint Appendix. Vol. 3. (SC)21-27992




10/28/2021Notice/IncomingFiled Respondents' Notice of Appearance for Tami D. Cowden. (SC)21-31173




10/28/2021BriefFiled Respondents' Answering Brief. (SC)21-31176




11/24/2021BriefFiled Appellant's Reply Brief. (REJECTED PER NOTICE ISSUED 11/24/21) (SC)


11/24/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)21-33857




11/24/2021BriefFiled Appellant's Reply Brief. (SC)21-33861




11/24/2021Case Status UpdateBriefing Completed/To Screening. (SC)


03/18/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this matter shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-08606




04/27/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." NNP22 - AS/EC/KP. (SC)22-13328





Combined Case View